Citation Nr: 1307940	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  09-03 395A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana

THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic major depressive disorder.

3.  Entitlement to an initial rating higher than 10 percent as of May 24, 2007, and to a rating higher than 30 percent since February 1, 2012, for C5-6 herniated nucleus pulposus, disc bulge with cord compression and myelopathy, status post C5-6 anterior cervical discectomy and fusion with residual pain.

(In the interim, the Veteran had temporary 100 percent convalescent ratings under the provisions of 38 C.F.R. § 4.30 ("Paragraph 30"))

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 1986.
      
This appeal to the Board of Veterans' Appeals (Board/BVA) is from September 2007 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board sees that additional medical evidence has been added to the Veteran's electronic ("Virtual VA") file since the November 2012 supplemental statement of the case (SSOC) concerning the claim for higher ratings for the cervical spine disability, and he did not waive his right to have the RO, rather than the Board, initially consider this additional evidence.  38 C.F.R. § 20.1304 (2012).  However, because this claim and the others are being remanded for further development, the RO or Appeals Management Center (AMC) will have opportunity to consider this additional evidence in the first instance and address it in another SSOC.  See 38 C.F.R. § 19.31 (2012).

In December 2008, the Veteran filed an additional claim for an increased rating for his right knee disability.  But this claim has not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, so is referring this claim to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (with certain exceptions, the Board generally does not have jurisdiction over a claim not yet adjudicated by the RO).



REMAND

As concerning the claims that are presently on appeal, the Board's review of the file reveals that further action by the AMC/RO regarding these claims is warranted before deciding them on appeal.  

With regard to the PTSD claim, the Board notes that during the pendency of the appeal, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a Veteran's account, so long as the stressor is consistent with the circumstances of the Veteran's service and is not rebutted by clear and convincing evidence to the contrary.  VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  

Effective July 10, 2010, under 38 C.F.R. § 3.304(f), service connection for PTSD requires medical evidence diagnosing the condition in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, the date VA amended the regulation, but not decided by the Board as of July 13, 2010.

In light of the amended regulation, the Board finds a VA examination is necessary to fairly adjudicate the PTSD claim on appeal.  VA has a duty to assist Veterans in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  

In this case, the Veteran has asserted an in-service event during which he felt in fear of hostile military or terrorist activity.  He asserts that in around June of 1985 while serving with the 82nd Airborne Division, he participated in a brief secret mission in Nicaragua during which he was involved in a gunfight with hostile forces.  He describes feelings of dread, anxiety, panic, and fear during the event.  He asserts he was shot in the left shoulder during the event.  The event is described in detail in an April 2007 letter.  In other correspondence, he has stated that because of the secret nature of the mission, it was not documented in his records.

Veteran's DD Form 214 indicates that he was awarded the Army Service Ribbon, the Parachute Badge, the Rifle M-16 Sharpshooter Bade, the Hand Grenade Expert Badge, and the Army Lapel Button, but there is no indication of receipt of such combat-related citations as the Purple Heart Medal or the Combat Infantryman Badge.  Nonetheless, personnel records show he was assigned to the 82nd Airborne Division from May 1984 to October 1985.  His service treatment records show treatment for an injury to the left shoulder, including three surgeries in July 1985, October 1985, and May 1986.  In a November 2006 letter, the Veteran's father described declining psychiatric functioning since his time in the military.  Also in November 2006, V.C., who appears to be a relative of the Veteran's, submitted a letter stating that the Veteran would call her while in the military to talk about his severe depression.  She similarly described a detailed account of a steady decline in psychiatric functioning stemming from his time in the military.  The Board acknowledges that the Veteran's service treatment records involving the left shoulder do not indicate a gunshot wound.  However, affording the benefit of the doubt to the Veteran, and in light of the surrounding evidence, Board does not find this alone constitutes clear and convincing evidence to the contrary of the Veteran's assertions.

The medical record shows that the Veteran has been diagnosed with PTSD.  In a January 2001 private treatment record, it was noted that the Veteran's anxiety has increased since experiencing some memories related to his time in service.  In October 2006 reports from the Social Security Administration, the Veteran was diagnosed with PTSD based on his reported stressor of the combat situation in Nicaragua in 1985.  See Document Groups #4-5, SSA compact disc.  In April 2007, May 2007, and March 2011 VA psychiatric treatment records, the Veteran was noted to have a combat wound and to be suffering currently with PTSD.  

The Veteran has also been diagnosed with numerous other psychiatric disorders, including major depressive disorder, substance dependence, panic disorder with agoraphobia, social phobia, obsessive compulsive disorder, schizotypal personality disorder, paranoid personality disorder, and obsessive compulsive personality disorder.  See, e.g., March 2007 VA treatment record.  

A VA psychiatric examination has not been afforded.  The Board finds that a medical opinion is necessary to adjudicate the psychiatric claims on appeal.  

With regard to the cervical spine claim, the Board finds that an updated VA examination is needed to fully and fairly evaluate the Veteran's claim.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (holding that where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination).   Here, the record contains conflicting findings as to whether there is neurological symptomatology associated with the Veteran's disability.  

Records from a July 2007 neck surgery document the Veteran's complaints of numbness and radiating pain in the left arm.  In a January 2008 VA treatment record, it was noted that an EMG of the right arm was needed to determine wither the Veteran had radiculopathy of the cervical spine or shoulder problems.  An EMG was performed in February 2008, which showed chronic right C5 and C7 radiculopathies, as well as mild right median neuropathy at the wrist.  In a March 2008 statement, the Veteran recounted neurosurgery performed on his neck in July 2006, and stated that he continued to suffer from pain, limited motion, nerve pain in the fingers, and seizures.  In a May 2009 VA treatment record, the Veteran complained of chronic neck pain which radiated into the bilateral upper extremities.  In an October 2009 VA treatment record, it was noted that an EMG was again needed to resolve whether the Veteran had cervical radiculopathy or peripheral nerve problems.  It does not appear that an EMG was performed.  In August 2010, a cervical fusion was performed for right C4 radiculopathy.  In a December 2011 VA treatment record found in the Virtual VA file, the Veteran was diagnosed with post-operative C3-4 fusion for cervical stenosis, and also radiculopathy.

The VA examinations that have been conducted, however, do not document neurological problems associated with the Veteran's service-connected cervical spine disability.  On VA examination in March 2008, the Veteran complained of radiating, shooting pain from his neck.  The examiner rendered no neurological findings.  On VA examination in August 2012, a reflex examination showed hypoactive deep tendon reflexes in the biceps, triceps, and brachioradialis.  Despite this, the examiner checked two boxes indicating the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner checked another box indicating that neither the Veteran's right nor left side were affected by nerve impairment.  It was further found that there were no other neurologic abnormalities related to the cervical spine condition, such as bowel or bladder problems due to cervical myelopathy.  

The Board finds that prior to appellate adjudication, this evidence should be reconciled and the issue of whether the Veteran has had associated neurological symptomatology at any point during the appeal should be clarified.  

With regard to the claim for TDIU, the Board notes that a decision on the other claims on appeal could change the outcome of the Veteran's claim for TDIU. As such, the claims are inextricably intertwined.  For this reason, the issue of entitlement to an increased evaluation for the cervical spine disability, and the service connection claims, must be resolved prior to resolution of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO to adjudicate the inextricably intertwined issues.

Moreover, the Board finds that a medical opinion is necessary to adjudicate the claim for a TDIU.  It is unclear whether the Veteran's service-connected disabilities have rendered him unable to secure or follow substantially gainful employment. Some evidence offers support for the claim.  For example, the August 2012 VA examiner found the Veteran's cervical spine disability impacts his ability to work.  The record also shows that the Veteran has been awarded disability benefits through the Social Security Administration based, in part, on his cervical spine disability.  By contrast, the March 2008 VA examiner found the Veteran is unemployed, but not due to his cervical spine disability.  A VA examination addressing the Veteran's claim for a TDIU has not yet been afforded.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012).  Given the evidence of record, the Board finds a VA examination would be helpful in resolving the claim.

Finally, the Board observes that additional medical evidence has been added to the Virtual VA system which has not been considered by the RO since the November 2012 supplemental statement of the case (SSOC) on the cervical spine claim.  A new SSOC was not issued upon the receipt of this evidence, and the Veteran did not submit a waiver of the RO's initial consideration of the evidence.  As such, the additional evidence must be referred to the RO for review and preparation of a SSOC, if a grant of the benefits sought is not made. 

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for VA examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  On examination, the examiner should report all psychiatric disabilities found to be present.

After examining the Veteran and reviewing the claims file, the examiner should determine whether the Veteran's currently diagnosed PTSD symptoms are related to his fear of in-service hostile military or terrorist activity.

In the alternative, the examiner is asked to express an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any other  current psychiatric disorder(s) was/were manifested during or otherwise caused by the Veteran's active duty or any incident therein.  If so, clearly identify such current psychiatric disorder(s).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important that each disability be viewed in relation to its history, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected cervical spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected cervical spine disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  

Orthopedic findings should include the range of motion of the cervical spine in degrees and state whether there is any form of ankylosis. The examiner should also state the total duration of any incapacitating episodes over the past 12 months.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  

Neurological findings must include an opinion as to whether, at any point during the appeal, it has been at least as likely as not (e.g. 50 percent probability or greater) that the Veteran's current neurological symptoms, including radiculopathy as documented in the VA treatment records discussed above, and seizures, are due to his cervical spine disability.  If due to the spine disorder, the examiner must specifically identify the neurological disorder, indicate which nerves, if any, are involved, and indicate if there is complete paralysis.  If incomplete, the examiner should indicate if the severity is mild, moderate, moderately severe, or severe.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important that each disability be viewed in relation to its history, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to determine the effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the combined effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities are of such severity to result in unemployability. 
It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2012).  
 
5.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.   
 
6.  After the completion of any action deemed appropriate in addition to that requested above, the appellant's claims should be readjudicated.  All applicable laws and regulations, and all evidence received since the November 2012 supplemental statement of the case, to include in the electronic claims file, should be considered.  

If shown to be warranted, the RO should consider the TDIU claim on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  

If any benefit sought remains denied, the appellant should be provided an SSOC and given opportunity to respond to it before returning the file to the Board for further consideration of all remaining claims.

The appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



